t c summary opinion united_states tax_court mark a and julie r doyle petitioners v commissioner of internal revenue respondent docket no 17259-07s filed date mark a and julie r doyle pro sese john c schmittdiel for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively respondent also determined accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively after concessions by petitioners the issues remaining for decision are whether petitioners are entitled to claim deductions for interest depreciation and certain expenditures with respect to their leasing activity and or trucking business and liable for the accuracy-related_penalty for each year background petitioners did not appear in person or by counsel at trial the case was submitted on a stipulation of facts and a supplemental stipulation of facts petitioners executed both stipulations the stipulated facts together with the exhibits attached thereto are incorporated herein by reference when the petition was filed petitioners resided in north dakota 1petitioners claimed investment_interest expense deductions of dollar_figure and dollar_figure for and respectively they concede that the deductions were not proper mrs doyle received dollar_figure in premature distributions from a qualified_retirement_plan during petitioners concede that they are liable for a 10-percent additional tax of dollar_figure on the distributions on date mr doyle purchased a kenworth t600 truck for dollar_figure from the load line on date citizens state bank lent mr doyle the funds to acquire the truck the terms of the promissory note provided that mr doyle was to pay the bank the principal_amount of dollar_figure plus interest at the rate of percent per annum on the unpaid principal balance from date until paid in full he was to make seven payments of dollar_figure and an estimated final payment of dollar_figure he was to make the loan payments on the first day of each quarter starting date petitioners paid dollar_figure on the note during contemporaneously mr doyle entered into a purported lease agreement with wsb trucking inc wsb that is in effect a promissory note the president of wsb william s brown signed the lease agreement on behalf of wsb the lease provided that wsb was to pay mr doyle the principal_amount of dollar_figure plus interest at the rate of percent per annum on the unpaid principal balance from date until paid in full wsb was to make eight payments of dollar_figure and an estimated final payment of dollar_figure wsb was to make loan payments on the first 2it is not clear from the record whether petitioners paid anything on the note in 3respondent represents that mr brown is mrs doyle’s father day of each quarter starting date mr doyle received a dollar_figure payment in via a check drawn on an account of wsb on date a dollar_figure deposit was made to petitioners’ personal bank account a notation made upon the deposit ticket indicates that wsb was the source of the deposit on date petitioners registered the truck in their name as an interstate carrier with the north dakota department of transportation petitioners filed joint form sec_1040 u s individual_income_tax_return for and petitioners claimed refunds of dollar_figure and dollar_figure for and respectively neither form_1040 included a schedule c profit or loss from business for petitioners’ leasing activity and or trucking business during the examination of petitioners’ returns petitioners submitted form sec_1040x amended u s individual_income_tax_return on date which included schedules c for their leasing activity and or trucking business for and the schedule c listed gross_receipts of dollar_figure and car and truck expenses of dollar_figure for a net_loss of dollar_figure the schedule c listed gross_receipts of dollar_figure and car and truck expenses of dollar_figure for a net_loss of dollar_figure petitioners claimed refunds of dollar_figure and dollar_figure for and respectively one year later on date respondent issued the notice_of_deficiency denying petitioners’ schedule c deductions and resulting loss because petitioners did not establish that the activity constituted a bona_fide business venture entered into for profit they paid_or_incurred the expenses the expenses were paid for ordinary or necessary business purposes or the expenses qualify as allowable deductions under the code on date petitioners submitted form sec_1040x that included amended schedules c for their leasing activity and or trucking business for and for petitioners removed the dollar_figure in car and truck expenses and claimed a dollar_figure depreciation deduction a dollar_figure deduction for paid mortgage interest a dollar_figure deduction for repairs and maintenance and a dollar_figure deduction for taxes and licenses petitioners’ total expenses of dollar_figure offset the dollar_figure of reported gross_receipts for an dollar_figure loss for for petitioners removed the dollar_figure in car and truck expenses and claimed a dollar_figure depreciation deduction and a dollar_figure deduction for paid mortgage interest petitioners’ total expenses of dollar_figure offset the dollar_figure of reported gross_receipts for a dollar_figure 4although petitioners raised the repairs and maintenance issue in their petition they did not continue to assert their entitlement to the deduction in their pretrial memorandum or at trial the issue is deemed abandoned and they have in effect conceded that the claimed deduction was not proper see 87_tc_56 loss for petitioners reported dollar_figure as the amount you owe for and claimed a dollar_figure refund for i burden_of_proof discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden to prove that the determinations are in error rule a 290_us_111 but the burden_of_proof on factual issues that affect a taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue sec_7491 petitioners have not met the requirements of sec_7491 to shift the burden_of_proof to respondent see sec_7491 and rule a ii petitioners’ leasing activity and or trucking business respondent asserts that the lease agreement is in fact a loan and petitioners bought the truck merely to accommodate mr brown who apparently didn’t have sufficient credit to obtain it thus we don’t think a loss is well-founded petitioners contend that they entered into a for profit venture involving over the road hauling it did not produce as expected because the truck needed major repairs which provided insufficient income to wsb and partial lease payments to us who operate in a non-corporate format as sole proprietors petitioners claim that they had an active role as owners operators assisting in scheduling loads setting up maintenance and repair services and obtaining funding for certain operational expenditures petitioners’ evidence consisted of the sales order for the truck the promissory note the lease agreement with wsb a copy of the check received from wsb a letter from north star community credit_union referencing certain interest and late fee payments and a letter from workforce safety insurance wsi the wsi letter states that wsi had received a wire transfer from mrs doyle which satisfied your personal liability for workers compensation premiums for wsb trucking inc additionally petitioners provided documentation substantiating the following expenditures year expense amount certificate of title registration dollar_figure license plate fee dollar_figure dollar_figure interest late fees dollar_figure dollar_figure interest late fees dollar_figure dollar_figure workers compensation premium petitioners have not carried their burden to show that they as opposed to wsb were engaged in any trucking activity for and the terms of the lease agreement between mr doyle and wsb were nearly identical to the terms of the promissory note that mr doyle executed in favor of citizens state bank in addition wsb and mr and mrs brown had filed a chapter bankruptcy petition in date which was dismissed in date at the debtors’ request see farmpro servs inc v brown bankr bankr 8th cir the court surmises that wsb and or mr brown would not have been able to acquire credit on such terms from an unrelated party in view of the bankruptcy filing see hall paving co v united_states aftr 2d pincite9 ustc par at big_number n d ga the economic reality of a purported debt can be judged by whether an unrelated party would have extended credit in the circumstances the court finds on the basis of all of the facts and circumstances that the lease agreement was in fact a financing_arrangement and that petitioners served only as conduits to pass funds between the bank and wsb see 435_us_561 308_us_252 the courts are concerned with substance and realities and formal written documents are not rigidly binding coulter elecs inc v commissioner tcmemo_1990_186 the documents’ terms and the parties’ conduct were indicative of a loan relationship rather than a sale affd without published opinion 943_f2d_1318 11th 5the court takes judicial_notice of the bankruptcy court’s opinion see fed r evid cir accordingly petitioners have not received any income nor are they entitled to claim any deductions on account of the financing_arrangement see 87_tc_1417 guaderrama v commissioner tcmemo_2000_104 affd 21_fedappx_858 10th cir respondent’s determination is sustained iii accuracy-related_penalty initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 he satisfies this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of reasonable_cause substantial_authority or a similar provision id in pertinent part sec_6662 and b and imposes an accuracy-related_penalty equal to percent of the underpayment that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence is defined to include any failure to make a 6because the court finds for respondent on the negligence ground the court need not discuss the substantial_understatement continued reasonable attempt to comply with the provisions of this title and disregard is defined to include any careless reckless or intentional disregard see sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1 b income_tax regs in interpreting sec_6662 the court has defined the term negligence as a ‘lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 and cases cited thereat affd 904_f2d_1011 5th cir affd 501_us_868 sec_6664 provides an exception to the sec_6662 penalty no penalty is imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause therefor and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest continued of income_tax ground misunderstanding of fact or law that is reasonable in view of the taxpayer’s experience knowledge and education id petitioners have conceded that they improperly accounted for the distributions with respect to mrs doyle’s qualified_retirement_plan and that they claimed improper deductions in addition petitioners were not entitled to deduct the expenditures paid_or_incurred in their so-called leasing activity and or trucking business they did not establish reasonable_cause or any defense for their noncompliance with the code’s requirements the court finds that respondent has met his burden of production and that petitioners were negligent see fairey v commissioner tcmemo_2005_129 accordingly respondent’s determination is sustained other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit and or moot to reflect the foregoing decision will be entered for respondent
